DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not disclose or render obvious the structure of semiconductor device as set forth in claim 1. Liu et al. (US 2008/0185722) discloses a structure (Fig 10) comprising a substrate (20); at least two metal elements (34) adjacent to each other with an air gap (36) therebetween; a porous dielectric layer (24) disposed over the substrate and sealing the air gap; and an inter-layer dielectric layer (40) disposed on the porous dielectric layer. However Liu does not disclose that the metal elements are disposed in a dielectric layer as the metal elements are instead formed in a sacrificial layer (Fig 8, 22), which is then removed to form the air gap (¶29).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL P SHOOK/Primary Examiner, Art Unit 2896